MANN, Chief Judge.
ON MOTION TO REQUIRE STATE TO FURNISH NOTICE OF FACTUAL DISPUTE
In its briefs the State “accepts appellant’s statement of the case and statement of the facts except where not supported by the record on appeal and except those portions that are specifically referred to in the text of this brief.” Briefs in criminal cases are required by Rule 6.11 F.A.R. 32 F.S.A., to be prepared as required by Rule 3.7. Rule 3.7(f)(3) requires the appellant to furnish in his brief “[a] statement of the case and of the facts and points involved, in a clear and concise manner, with reference to the pages of the appendix, and also to the pages of the original record where there is any possibility that appellee may question the statement.” Rule 3.7(g) states that:
“The brief of appellee shall be prepared in the same manner as the brief of appellant and in addition thereto shall contain:
(1) A statement of the case and of the points involved, if the appellee disagrees with the statement of appellant.
(2) A statement of the facts which are necessary to correct or amplify the statement in appellant’s brief insofar as it is deemed erroneous or inadequate, with reference to pages of the record-on-appeal.”
For some time the Attorney General’s briefs filed in this court have included the statement complained of here and we have regarded that statement as surplusage. The rules promulgated by the Supreme Court require the state to show by reference to the record any dispute as to the facts as they are stated in the appellant’s brief. We would prefer that the rules be followed, but so long as they are not followed we assume that the court is under no obligation to perform the appellee’s duty. Accordingly, it is our opinion that if there is a factual dispute the appellee would specifically have said so.
Accordingly the motion is denied.
McNULTY and GRIMES, JJ., concur.